Respondent was admitted to the Bar by this court on April 13, 1959. By decision dated November 24, 1976, respondent and his associate were censured for failure to perfect a criminal appeal in Federal court and for failure to respond to letters from their clients concerning the status of the appeal. The petition in the present proceeding contains five charges of professional misconduct. The Hearing Judge sustained four of the charges, „ finding that respondent failed to deposit funds of a client in an identifiable bank account in violation of DR 9-102 (A) (Charge No. 1); misled and deceived a client with respect to the status of certain moneys which he had received (Charge No. 2); temporarily converted funds belonging to his client (Charge No. 3); and neglected the defense of a real property action (Charge No. 5). The evidence in the record supports the finding of the Hearing Judge. Accordingly, petitioner’s motion to confirm the report as to these charges is granted. The Hearing Judge refused to sustain the charge that respondent misled and deceived the petitioner in its investigation of an inquiry filed against him (Charge No. 4). We agree. Therefore, petitioner’s motion to disaffirm the report as to this charge is denied. As for the sanction to be imposed, upon consideration of respondent’s past and present misconduct, we conclude that he should be suspended from the practice of law for a period of one year and thereafter until further order of the court. Respondent suspended for a period of one year, the date of commencement to be fixed in the order to be entered hereon. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Casey, JJ., concur.